NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEFINA NINO BIBIANO; MARLON                    No.   15-73128
NINO BIBIANO,
                                                 Agency Nos.      A202-098-224
                Petitioners,                                      A202-098-225

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted March 10, 2022**
                                  Pasadena, California

Before: TALLMAN and FRIEDLAND, Circuit Judges, and KORMAN,*** District
Judge.

      Josefina Nino Bibiano and derivatively her son, natives and citizens of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from the Immigration Judge’s decision denying their applications for

asylum, withholding of removal, and protection under the Convention Against

Torture. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.

      Substantial evidence supports the Board’s determination that Petitioners

failed to establish eligibility for asylum. See Sharma v. Garland, 9 F.4th 1052,

1060 (9th Cir. 2021). Petitioners are not “refugee[s],” as defined in the Refugee

Act of 1980. 8 U.S.C. § 1101(a)(42)(A). Petitioners did not show past persecution

because they were not harmed in Mexico and it appears that the anonymous threats

were a case of mistaken identity. See Sharma, 9 F.4th at 1061. The record does

not compel a conclusion otherwise. See id.

      Nor did Petitioners establish an objectively reasonable fear of persecution on

account of a protected ground. See id. at 1065–66.1 Petitioners’ fear of crime and

general lawlessness in Mexico is insufficient to establish eligibility for asylum.

See Singh v. I.N.S., 134 F.3d 962, 967 (9th Cir. 1998); see also Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no



1
 The BIA held that Petitioners’ imputed particular social group argument was
waived because it was not raised to the IJ and was not properly presented to the
Board. Petitioners have not offered any valid basis for reversing that
determination.

                                          2
nexus to a protected ground.”).

      PETITION FOR REVIEW DENIED.




                                  3